Biggs, J.
The plaintiff sued the defendants by attachment before a justice of the peace. The defendants filed a plea in abatement before the justice and a trial ensued. The issues were found against the'defendants. The cause reached the circuit court on .appeal, where the plea in abatement was again tried with a like result. The defendants have attempted to appeal from the judgment sustaining the attachment. The record shows that an affidavit for an appeal was filed, but it fails to show that an appeal was granted. It also fails to show a final determination of the cause. The defendant in an attachment must appeal, if at all, *632from the whole ease. Session Acts, 1891, page 45. It follows that the cause must be stricken from the docket.
Judge Bond concurs; Judge Bland not sitting.